 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          JAYAKRISHNAN K NAIR, et al.,                      CASE NO. C19-1577 MJP

11                                  Plaintiffs,               ORDER DENYING MOTION FOR
                                                              RECONSIDERATION
12                  v.

13          RICHARD SYMMES, et al.,

14                                  Defendants.

15

16          THIS MATTER comes before the Court on Plaintiffs’ Motion for Reconsideration of

17   Dismissal. (Dkt. No. 25.) Having reviewed the Motion and all related papers, the Court

18   DENIES the Motion.

19          Plaintiffs filed this case on October 3, 2019, alleging that the Defendants defrauded

20   Plaintiffs, thereby causing the collapse of Plaintiffs’ real estate business and personal wealth.

21   (Dkt. No. 1.) On October 30, 2019, the Court ordered the Parties to file a Joint Status Report

22   (“JSR”) no later than December 11, 2019. (Dkt. No. 10.) At the request of Plaintiff, on

23   December 4, 2019 the Court extended the deadline to file the JSR to January 16, 2020. (Dkt. No.

24


     ORDER DENYING MOTION FOR RECONSIDERATION - 1
 1   19.) After no JSR was filed, the Court extended the deadline to February 10, 2020. (Dkt. No.

 2   22.) And once again, the Parties missed their deadline. On February 19, 2020, the Court

 3   dismissed the case due to the parties’ failure to file a JSR. (Dkt. No. 24.)

 4          Motions for reconsideration are disfavored and are ordinarily denied “in the absence of a

 5   showing of manifest error in the prior ruling or a showing of new facts or legal authority which

 6   could not have been brought to its attention earlier with reasonable diligence.” See LCR 7(h)(1).

 7   Plaintiffs’ motion does not provide the Court with sufficient justification for reconsideration.

 8   Even giving pro se plaintiffs the benefit of any doubt, see Karim-Panahi v. Los Angeles Police

 9   Dept., 839 F.2d 621, 623 (9th Cir. 1988), they failed to comply with the Court’s Orders

10   regarding the JSR although given ample opportunity to do so. (See Dkt. Nos. 10, 19, 22.) The

11   Court notes further that Plaintiffs’ Motion for Reconsideration proposes that they be allowed to

12   file a JSR on March 20, 2020. (Dkt. No. 25 at 3.) Alternatively, Plaintiffs ask the Court to issue

13   a new deadline for filing the JSR. (Id.) Because the JSR was originally due on December 11,

14   2020 (Dkt. No. 10), and the Court has already granted the Parties two extensions (Dkt. Nos. 19,

15   22), Plaintiffs’ proposal is unacceptable.

16          Therefore, the Court DENIES the Motion. The dismissal entered on February 19, 2020

17   remains in effect.

18

19          The clerk is ordered to provide copies of this order to Plaintiffs and all counsel.

20          Dated March 9, 2020.

21

22
                                                           A
                                                           Marsha J. Pechman
                                                           Senior United States District Judge
23

24


     ORDER DENYING MOTION FOR RECONSIDERATION - 2
